 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10
     SANDRA MARIE CRUZ,
11                                                      Case No. 1:18-cv-00294-EPG
                            Plaintiff,
12           v.
                                                        ORDER DISCHARGING ORDER TO
13   COMMISSIONER OF SOCIAL SECURITY,                   SHOW CAUSE FOR FAILURE TO
                                                        APPEAR AND RESETTING HEARING
14                               Defendant.
15                                                      (ECF Nos. 22, 23)

16

17         On April 15, 2019, the Court issued an order to show cause (ECF No. 22), requiring

18   Defendant, Commissioner of Social Security, to show cause why sanctions should not be

19   imposed for Defendant’s failure to appear at the April 11, 2019, hearing. Defendant has filed a

20   response, apologizing for the failure to appear and explaining that Defendant’s counsel

21   inadvertently failed to calendar the April 11, 2019, hearing, and was on leave at the time of the

22   hearing and unaware that she was missing the hearing. (ECF No. 23.) Defendant’s counsel

23   further states that she will make every effort to ensure that this does not happen again in the

24   future. (Id.)

25         In light of this explanation, the Court will discharge the order to show cause and reset the
26   matter for hearing.
27
     \\\
28


                                                    1
 1          IT IS ORDERED that the order to show cause (ECF No. 22) is DISCHARGED.

 2          Oral argument on Plaintiff’s appeal of the decision by the Commissioner of Social Security

 3    denying benefits is reset to May 7, 2019, at 9:30 a.m. in Courtroom 10 (EPG) before Magistrate

 4    Judge Erica P. Grosjean. Although personal appearance is encouraged, telephonic appearance is

 5    granted to anyone not within one hour of the Court, with said party(ies) to use the following dial-

 6    in number and passcode: 1-888-251-2909; passcode 1024453. The parties should be prepared to

 7    address all arguments raised in Plaintiff’s briefing with citations to the record. The parties should

 8    set aside one hour for the argument.

 9
     IT IS SO ORDERED.
10

11     Dated:     April 17, 2019                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
